*1329OPINION.
Littleton :
The Board has held that expenditures of the character and made under circumstances involved in this proceeding are deductible as ordinary and necessary business expense. Marion D. Shutter, 2 B. T. A. 23. We have also held that expenditures made by a professional cartoonist for periodicals and other current literature and in attending political conventions, when properly proved, were proper deductions as ordinary and necessary business expense. Jay N. Darling, 4 B. T. A. 499.
The Board is of the opinion from the facts in this proceeding that the petitioner is entitled to the deduction claimed.
Judgment will he entered on 15 days’ notice, under Rule 50.